DEL SOLE, Judge,
dissenting:
The majority holds that Appellant Neyhard’s status as representative of an uncertified class similarly situated to subclass three members in the instant action per se confers on Neyhard a “legally enforceable interest” compelling intervention under Rule 2327(4) of the Pennsylvania Rules of Civil Procedure, Pa.R.C.P. 2327(4). While I would agree that Neyhard’s class representative status would give him standing to petition for intervention on behalf of subclass three in the instant action, I do not believe that such status per se gives him a “legally enforceable interest” in the instant class action absent a showing that subclass three is not being adequately represented by the class representative in the instant case, Cynthia Wilson. Since I would require a showing of inadequate representation to establish a “legally enforceable interest”, I respectfully dissent. In addition, while the trial court erroneously held that Neyhard had no standing to intervene, I would affirm its denial of Neyhard’s petition to intervene based upon the trial court’s overall finding that subclass three was adequately represented and that Neyhard’s objections to the settlement were meritless. . •
There is no question that a trial court can permit intervention in a class action under Rule 1713(a)(3) of the Pennsylvania Rules of Civil Procedure. In addition, Rule 1713(a)(3) provides that intervention be allowed in accord*587anee with the rules governing intervention, specifically Rules 2326-2330 of the Pennsylvania Rules of Civil Procedure. Rule 2327 sets forth which persons may intervene:
Rule 2327. Who May Intervene
At any time during the pendency of an action, a person not a party thereto shall be permitted to intervene therein, subject to these rules if
(1) the entry of a judgment in such action or the satisfaction of such judgment will impose any liability upon such person to indemnify in whole or in part the party against whom judgment may be entered; or
(2) such person is so situated as to be adversely affected by a distribution or other disposition of property in the custody of the court or of an officer thereof; or
(3) such person could have joined as an original party in the action or could have been joined therein; or
(4) the determination of such action may affect any legally enforceable interest of such person whether or not he may be bound by a judgment in the action.
Pa.R.C.P. 2327. It is worthy to note that Appellant Neyhard has failed to cite in his brief the specific subsection of Rule 2327 under which his intervention would be permitted. A close reading of his brief reveals that his argument on intervention is merely conclusory. Despite this fact, the majority finds that Neyhard essentially argues that he possesses a “legally enforceable interest” allowing his intervention under subsection four of Rule 2327. While I do not agree that Neyhard has made a compelling appellate argument, I do agree that under the facts Neyhard could only intervene under subsection four of Rule 2327. However, as I initially noted, I disagree with the majority’s interpretation of what constitutes a “legally enforceable interest” in the procedural context of the instant case.
The instant case poses, I believe, a unique procedural issue not yet addressed by any court of this Commonwealth nor any other court. In most cases, a person seeks to *588intervene because his or her rights will be affected in some manner. In the class action setting, a person, already a named member of a class, seeks to intervene on grounds that the class representative is not adequately protecting his or her interests. However, in the instant case a person, Neyhard, not a member of a class in the instant action, seeks to intervene not on his behalf but on behalf of the persons comprising subclass three. The thrust of Neyhard’s attempted intervention is that the interests of of subclass three are not being adequately protected by the class representative as evidenced by an alleged defective settlement. Indeed, if the record revealed that the interests of subclass three were being adequately protected then there would be no reason for the trial court to allow Neyhard’s intervention.
The case law in this Commonwealth gives little guidance on issues concerning intervention in class actions. It would seem, however, that intervention should be liberally allowed assuming the requirements for intervention have been met. See Goodrich-Amram § 1713(a):4. See also McMonagle v. Allstate Ins. Co., 227 Pa.Super. 205, 212-214, 324 A.2d 414, 419-420 (Opinion of Cercone, J., in Support of the Order Per Curiam) (1974). However, intervention has been denied on a finding that the petitioner’s interest were already adequately represented by the class representative. See Goodrich-Amram § 1713(a):4. As previously noted, this is a case of someone other than a named class member attempting to intervene on behalf of named class members. This changes the focus of the intervention analysis. Normally, the focus is on the proposed intervenor and whether his or her interest is being adequately protected by the named class representative. In the instant case, the focus is not on the intervenor, Neyhard, but on the class members for whom intervention is sought and whether their interests are already adequately represented. Assuming a person has standing to intervene because he or she is similarly situated to the class members on whose behalf intervention is *589sought, only upon a showing that the interests of the class members are not already adequately represented by the named class representative would there arise in the person a “legally enforceable interest” permitting intervention under Rule 2327(4). In the instant case, Neyhard had standing to intervene because he was similarly situated to the members of the subclass three, but the record reveals a failure to establish that the interests of subclass three were not already adequately protected by the named class representative, Cynthia Wilson.
A review of the record reveals that the persons who comprise subclass three were mistakenly included in the instant action. Nevertheless, a settlement was reached was included a provision for payment of $6,000 to each member of subclass three not opting out of the settlement. The record also reveals that notice of the settlement was given to as many subclass three members as possible and that some decided to accept the settlement. The only objections to the settlement were raised by Neyhard which the trial court dismissed as meritless and in which finding I concur. In addition, the trial court explicitly found that the settlement was vigorously negotiated and was fair in light of serious doubts that subclass three members would prevail at trial and the further expenses of litigation given the unlikelihood of success. While the trial court did not explicitly frame its findings in terms of adequate representation it is apparent that the trial court found that subclass three was well served by the settlement despite the difference in interest between subclass three and other two classes. My review of the record convinces me that the interests of subclass three were adequately represented by the named class representative, Cynthia Wilson, and thus no “legally enforceable interest” arose in Neyhard to permit his intervention under Rule 2327(4). Accordingly, I would affirm the trial court’s denial of Neyhard’s petition to intervene.